DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/20/2019 and 07/12/2019. An initialed copy is attached to this Office Action.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (USPG Pub No. 2011/0228407) in view of Kawamura et al. (USPG Pub No. 2016/0349505), hereinafter “Kawamura”.
Regarding claim 1, Yamaguchi discloses a zoom lens (see Fig. 1) consists of: in order from an object side to an image side, a first lens group (G1) which has a positive refractive power (Paragraph 67); a second lens group (G2) which has a negative refractive power and 2 / (Y x ft) < 9.5 is satisfied. The First Example of Yamaguchi produces a value of 10.9, which is slightly greater than the upper limit of the conditional expression. It is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired application as is further evidenced by Kawamura. 
In the same field of endeavor, Kawamura discloses Conditional Expression (1) expressed by 5 < TL2 / (Y x ft) < 9.5 is satisfied (Example 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Yamaguchi with Conditional Expression (1) expressed by 5 < TL2 / (Y x ft) < 9.5 is satisfied of Kawamura for the purpose of providing favorable optical performance and portability (Paragraph 6). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 2, Yamaguchi further discloses wherein the fourth lens group (G4) consists of a front group (L41-L43) having a positive refractive power (Table 1), an intermediate 
Regarding claim 3, Yamaguchi further discloses wherein, assuming that a focal length of the single lens (L49) of the rear group closest to the image is f41r and a focal length of a single lens (L48) or a cemented lens disposed so as to be adjacent to the object side of the single lens (L49) of the rear group closest to the image is f42r, Conditional Expression (2) expressed by -0.75 < f42r / f41r < -0.2 is satisfied (Table 2).  
Regarding claim 5, Yamaguchi further discloses wherein the first lens group (G1) is fixed with respect to the image plane during zooming (Paragraph 68).  
Regarding claim 7, Yamaguchi further discloses wherein, assuming that an on-axis distance from a lens surface closest to the object to a lens surface of the first lens group (G1) closest to the image is G1TL and an on-axis distance from a lens surface closest to the object at the telephoto end to a lens surface of the fourth lens group (G4) closest to the image is Gsum, Conditional Expression (4) expressed by 0.08 < G1TL / Gsum < 0.14 is satisfied (Table 1).  
Regarding claim 8, Yamaguchi further discloses wherein the first lens group (G1) includes at least one set of cemented lens in which a negative lens (L11) and a positive lens (L12) are cemented to each other in order from the object side (Paragraph 70).  
Regarding claim 9, Yamaguchi further discloses wherein the first lens group (G1) consists of one negative lens (L11) and two positive lenses (L12 and L13) (Paragraph 70).  
Regarding claim 10, Yamaguchi further discloses wherein the third lens group (G3) includes at least one positive lens (Paragraph 72), and assuming that a refractive index of a 
Regarding claim 12, Yamaguchi further discloses wherein the third lens group (G3) consists of one positive lens (L31) and one set of cemented lens (Paragraph 72).  
Regarding claim 13, Yamaguchi further discloses wherein the second lens group (G2) includes at least one set of cemented lens in which at least one positive lens (L23) and at least one negative lens (L22) are cemented to each other (Paragraph 71).  
Regarding claim 14, Yamaguchi further discloses wherein, assuming that an absolute value of a difference between an Abbe number of the positive lens (L23) within the cemented lens with a d line as a reference and an Abbe number of the negative lens (L22) within the cemented lens with the d line as the reference in each cemented lens of the second lens group (G2) is vdif and a maximum value of the vdif is vdifmax, Conditional Expression (6) expressed by 30 < vdifmax < 75 is satisfied (Table 1).  
Regarding claim 15, Yamaguchi further discloses wherein, assuming that the back focus at the air-equivalent distance is Bf, Conditional Expression (7) expressed by 0.15 < Bf / ft < 0.4 is satisfied (Table 1).  
Regarding claim 18, Yamaguchi further discloses wherein Conditional Expression (4-1) expressed by 0.09 < G1TL / Gsum < 0.13 is satisfied (Table 1).  
Regarding claim 20, Yamaguchi further discloses an imaging apparatus (1) comprising the zoom lens according to claim 1 (see Fig. 13).  
Claims 4, 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (USPG Pub No. 2011/0228407) in view of Kawamura (USPG Pub No. 2016/0349505) as applied to claim 1 above, and further in view of Mizuguchi et al. (USPG Pub No. 2009/0086321), hereinafter “Mizuguchi”.
Regarding claim 4, Yamaguchi and Kawamura disclose the claimed invention, except for  wherein, assuming that a focal length of the single lens of the rear group closest to the image is 
Regarding claim 6, Yamaguchi and Kawamura disclose the claimed invention, except for wherein a negative lens in which an image-side surface is a convex surface is disposed on a side of the second lens group closest to the image. In the same field of endeavor, Mizuguchi discloses wherein a negative lens (L24) in which an image-side surface is a convex surface is disposed on a side of the second lens group (G2) closest to the image (Paragraph 166). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Yamaguchi and Kawamura with wherein a negative lens in which an image-side surface is a convex surface is disposed on a side of the 
Regarding claim 11, Yamaguchi discloses wherein the third lens group (G3) includes at least one set of cemented lens in which a positive lens (L33) and a negative lens (L32) are cemented to each other (Paragraph 72). Yamaguchi and Kawamura disclose the claimed invention, except for in order from the object side. In the same field of endeavor, Mizuguchi discloses in order from the object side (see Fig. 1, Paragraph 97). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Yamaguchi and Kawamura with in order from the object side of Mizuguchi for the purpose of providing excellent optical performance (Paragraph 10).  
Regarding claim 19, Yamaguchi and Kawamura disclose the claimed invention, except for wherein Conditional Expression (5-1) expressed by 1.8 < N3p < 2.2 is satisfied. In the same field of endeavor, Mizuguchi discloses wherein Conditional Expression (5-1) expressed by 1.8 < N3p < 2.2 is satisfied (Table 1, Paragraph 97). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Yamaguchi and Kawamura with wherein Conditional Expression (5-1) expressed by 1.8 < N3p < 2.2 is satisfied of Mizuguchi for the purpose of providing excellent optical performance (Paragraph 10). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (USPG Pub No. 2011/0228407) in view of Kawamura (USPG Pub No. 2016/0349505) as applied to claim 1 above, and further in view of Kanetaka et al. (USPG Pub No. 2015/0077859), hereinafter “Kanetaka”.
Regarding claim 16, Yamaguchi and Kawamura disclose the claimed invention, except for wherein Conditional Expression (1-1) expressed by 5.5 < TL2 / (Y x ft) < 9 is satisfied. In the 2 / (Y x ft) < 9 is satisfied (Tables 13-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Yamaguchi and Kawamura with wherein Conditional Expression (1-1) expressed by 5.5 < TL2 / (Y x ft) < 9 is satisfied of Kanetaka for the purpose of providing a zoom lens capable of achieving reduction in size and in cost while having favorable optical performance (Paragraph 6). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (USPG Pub No. 2011/0228407) in view of Kawamura (USPG Pub No. 2016/0349505) as applied to claim 1 above, and further in view of Ogata et al. (USP No. 8,582,212), hereinafter “Ogata”.
Regarding claim 17, Yamaguchi and Kawamura disclose the claimed invention, except for wherein Conditional Expression (3-1) expressed by -9 < f41r / d4b12r < -3 is satisfied. In the same field of endeavor, Ogata discloses wherein Conditional Expression (3-1) expressed by -9 < f41r / d4b12r < -3 is satisfied (Numeral Example 1-1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Yamaguchi and Kawamura with wherein Conditional Expression (3-1) expressed by -9 < f41r / d4b12r < -3 is satisfied of Ogata for the purpose of providing a zoom lens system reduced in size and cost (Col. 2, Lines 15-18).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Prior Art Citations
Tomioka (USP No. 10,146,031) is being cited herein to show a zoom lens that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/9/2021